DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21, 2020 has been entered.

Allowable Subject Matter
Claims 14 and 16-33 are allowed.
In regard to claims 14 and 30, the prior art does not teach or render obvious an insulating layer having a contact face for contacting the object in which the moisture is to be determined; at least two interdigital electrodes disposed on and bearing against said insulating layer on a side opposite said contact face; an electrically insulting carrier layer disposed on said electrodes on a side of said electrodes opposite said insulating layer; a digital capacitance measuring device connected to said electrodes; and a shield disposed on a side of said carrier layer opposite said electrodes and connected to system ground of said capacitance measuring device and in combination as claimed.


Additional pertinent prior art includes :
Mayer et al. (US Publication 2013/0287062) discloses a moisture sensor arrangement which includes multiple layers and electrodes.
Benzel (US Publication 2015/0047430) discloses an integrated humidity sensor which includes many different layers and coverings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JEFF W NATALINI/Primary Examiner, Art Unit 2896